PER CURIAM.
We have before us an original complaint by The Florida Bar against Ronald E. Holmes, one of its members. The referee in the disciplinary proceedings instituted by the Bar found respondent Holmes guilty of technical, but not willful, violations of the Integration Rule of The Florida Bar and disciplinary rules of the Code of Professional Responsibility. The violations stemmed from a loosely constructed agreement Holmes had with clients for the management of a trust account and payment of legal fees. In his report the referee recommends that Holmes be publicly reprimanded for mishandling the trust account and the trust monies. Holmes has not filed a response in opposition to the referee’s findings or recommendation.
The recommendation of the referee appearing to be proper for disposition of this cause, Ronald E. Holmes is hereby publicly reprimanded and ordered to pay costs in*86curred in these proceedings by the Bar of $2,206.20.
It is so ordered.
BOYD, Acting C. J., and ENGLAND, SUNDBERG, HATCHETT and KARL, JJ., concur.